UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALISSA ROSENBERG-TORRES, on behalf of a
minor J.E.T.,

                           Plaintiff,                                19-CV-9980 (CM)
                      -against-                           ORDER DENYING IFP APPLICATION
COMMISSIONER OF SOCIAL SECURITY,

                           Defendant.

COLLEEN McMAHON, Chief United States District Judge:

         Leave to proceed in this Court without prepayment of fees is denied because Plaintiff has

sufficient assets to pay the fees. See 28 U.S.C. § 1915(a)(1). Plaintiff is directed to pay $400.00 in

fees – a $350.00 filing fee and a $50.00 administrative fee – within 30 days of the date of this order.

If Plaintiff fails to comply with this order within the time allowed, the action will be dismissed.

The Clerk of Court is directed to assign this action to my docket, mail a copy of this order to

Plaintiff, and note service on the docket.

SO ORDERED.

Dated:     November 20, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
